NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1



               United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                 Submitted November 13, 2008*
                                  Decided November 13, 2008

                                            Before

                               DANIEL A. MANION, Circuit Judge

                               ANN CLAIRE WILLIAMS, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No.  07‐3805

K.A. ISRAEL,                                         Appeal from the United States District
       Plaintiff‐Appellant,                          Court for the Northern District of
                                                     Illinois, Eastern Division.
       v.
                                                     No. 07 C 5578
GLENN FINE, et al., 
    Defendants‐Appellees.                            Wayne R. Andersen,
                                                     Judge.

                                          O R D E R

       K.A. Israel sued the Inspector General for the United States Department of Justice
along with the FBI director and two agents, claiming that they violated the civil rights of his
disabled sister by not investigating allegations that she was raped by a social worker at a


       *
        The defendants were not served with process in district court and are not
participating in this appeal.  After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary.  Thus, the appeal is submitted on the
appellant’s brief and the record.  See FED. R. APP. P. 34(a)(2).
No. 07‐3805                                                                               Page 2

healthcare facility.  Israel, a frequent pro se litigant who also uses the name Rabbi K. Garth
Richardson, asked to proceed in forma pauperis, and so the district court screened his
complaint under 28 U.S.C. § 1915(e)(2)(B) and dismissed it.  Israel had petitioned an Illinois
probate court to appoint him as his sister’s guardian, and the district court reasoned that
Israel’s lawsuit could not proceed unless the state court granted his guardianship request. 
On November 15, 2007, the district court gave Israel permission to proceed in forma
pauperis on appeal.

        On appeal Israel asks us to remand his case for further proceedings in the district
court, but it is not clear why he thinks we should do so.  A litigant in this court must
“supply an argument consisting of more than a generalized assertion of error, with citations
to supporting authority.”  FED. R. APP. P. 28(a)(9)(A); see also Haxhiu v. Mukasey, 519 F.3d
685, 691 (7th Cir. 2008).  And although we construe pro se filings liberally, even litigants
proceeding without the benefit of counsel must articulate some reason for disturbing the
district court’s judgment.  See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).  Israel,
though, does not challenge the district court’s reasoning at all.  His brief repeats the
allegations contained in his complaint and alleges that the defendants violated virtually
every provision of the Constitution as well as international criminal law, but he never
explains why those assertions undermine the district court’s decision.  Nor can we “fill the
void by crafting arguments and performing the necessary legal research.”  Id.  Israel has not
explained why he thinks the district court’s judgment was wrong, and so his appeal must be
dismissed.  See id. at 545‐46.

       Finally, we note that we recently barred Israel from filing any new appeals until he
pays all outstanding filing fees and sanctions.  See Israel v. Lake, No. 08‐1062 (7th Cir. Mar.
11, 2008).  The present appeal, filed on November 19, 2007, is the last one Israel lodged
before the filing bar took effect.  

                                                                                    DISMISSED.